Order entered December 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01417-CV

                               IN RE TRACY NIXON, Relator

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 00-14691-T

                                          ORDER
                          Before Justices Francis, Myers, and Schenck

       Based on the Court’s opinion of this date, we DENY the petition and supplemental

petition for writ of mandamus. We ORDER relator Tracy Nixon to bear the costs of this

original proceeding.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE